Citation Nr: 0702874	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-38 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for vision problems, previously claimed as 
glaucoma.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with history of left lower extremity 
neuropathy.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of lockjaw.

4.  Entitlement to a rating in excess of 10 percent for 
hypertension.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a left wrist fracture.

6.  Entitlement to a rating in excess of 10 percent for tinea 
pedis and dyshidrotic eczema.

7.  Entitlement to a compensable rating for a right ear 
hearing loss disability.

8.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971 and from February 1976 to November 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's claim to reopen his previously disallowed claim 
for service connection for vision problems as well as his 
claims for increased evaluations for his hypertension, 
residuals of left wrist fracture, and skin disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran's lumbosacral strain is not manifested by 
severe limitation of motion, listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or abnormal 
mobility on forced motion; nor does the veteran have forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  The 
competent evidence does not show any current neurological 
impairment or recent incapacitating episodes.

2.  The veteran's residuals of lockjaw are manifested by 
inter-incisal range of motion less than 29 millimeters.  

3.  The veteran currently has Level I hearing in his right 
ear.

4.  The veteran's hemorrhoids are not large or thrombotic and 
irreducible, with excessive redundant tissue evidencing 
frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
lumbosacral strain with history of left lower extremity 
neuropathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5293-5295 
(before September 26, 2003) and 5237 (after September 26, 
2003).

2.  The criteria for rating in excess of 20 percent for 
residuals of lockjaw have not been met.  38 U.S.C.A. §§ 1155; 
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.150, 
Diagnostic Code 9905 (2006).  

3.  The criteria for a compensable evaluation for right ear 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 4, 38 C.F.R. 
Part 4, Diagnostic Code 6100 (2006).  

4.  The criteria for a compensable evaluation for hemorrhoids 
have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.114, Diagnostic Code 7336.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's claims for increased ratings, 
the record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in August and September 2003, prior to the initial 
adjudication of the claim.  Although the originating agency 
has not specifically requested the veteran to submit all 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The veteran was 
provided ample time to submit or identify pertinent evidence 
after notice was provided.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection or an effective date 
for an increased evaluation, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board has determined that increased ratings are 
not warranted for the veteran's back disability, jaw 
disability, hearing loss disability, or hemorrhoids.  
Consequently, an effective date will not be assigned, so the 
failure to provide notice with respect to those elements of 
the claims was no more than harmless error.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims for increased rating for his service-
connected back disability, jaw disability, hearing loss 
disability, and hemorrhoids.  


General Legal Criteria

The veteran's claim for increased ratings for his service 
connected back disability, residuals of lockjaw, hearing 
disability and hemorrhoids was received by the RO in July 
2003.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006). 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2. 

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Under 38 C.F.R. § 4.14 the evaluation of the same disability 
under various diagnoses is to be avoided, however, the 
regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).   

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.


Back Disability

During VA examination in September 2003, the veteran reported 
a history of low back pain since an in-service motor vehicle 
accident.  He reported daily low back pain.  He walked a lot 
while at his job.  His pain averaged about 5 out of 10 most 
of the time occasionally increasing to 7 out of 10.  He did 
not take any medication and reported that he had grown 
accustom to his low back pain.  On occasion, both his legs 
felt numb and would tingle.  These symptoms usually occurred 
when he sat for too long.  He denied any incapacitating 
episodes of low back pain in the past year.  Similarly, he 
denied any urinary or fecal incontinence.  The examiner noted 
that the veteran did not have any symptoms or complaints of 
neuropathy in his left lower extremity.  

Physical examination revealed normal curvature of the lumbar 
spine.  Range of motion was as follows:  forward flexion from 
0 to 90 degrees; extension from 0 to 30 degrees; bilateral 
lateral flexion from 0 to 30 degrees; and bilateral lateral 
rotation from 0 to 30 degrees.  The veteran had negative 
footdrop bilaterally and good sensation and strength in both 
lower extremities.  Straight leg raise testing was to 90 
degrees bilaterally.  The examiner noted that the veteran was 
nontender with range of motion exercises and straight leg 
raises.  Pertinent diagnosis was history of lumbar sacral 
sprains with past history of motor vehicle accident.  The 
examiner noted that there did not seem to be any residual 
neuropathy in the left lower extremity.  

During VA examination in September 2005, the veteran reported 
that he had no current back pain.  He also denied any 
radiation of pain or numbness in his legs.  He used no 
assistive devices for his back and his back disability 
reportedly did not interfere with his occupation or his daily 
activities.  The examiner noted that there was no additional 
limitation with flare-ups and no additional limitation with 
repetitive use.  The veteran had no incapacitating episodes 
during the past year and he denied any urinary or fecal 
incontinency.  Examination of his lumbar spine revealed 
normal curvature.  There was no tenderness to palpation and 
no deformities.  Range of motion was as follows:  forward 
flexion from 0 to 90 degrees; extension from 0 to 30 degrees; 
bilateral lateral flexion from 0 to 30 degrees; and bilateral 
lateral rotation from 0 to 30 degrees.  All range of motion 
was performed without pain.  Likewise, active range of motion 
did not produce any weakness, fatigue, or incoordination.  
Deep tendon reflexes were 1+ and equal in both lower 
extremities.  The veteran had normal motor skills with no 
muscle spasm or muscular atrophy.  He had negative foot drop 
bilaterally.  Straight leg raise test was from 0 to 85 
degrees.  

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), to the extent 
that it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.   
The Board also notes that a liberalizing law or VA issue may 
be applied no earlier than the date of the change. 38 
U.S.C.A. § 5110.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).   

Prior to September 26, 2003, a 40 percent disability rating 
is available for ankylosis of the lumbar spine at a favorable 
angle.  A 50 percent disability rating is appropriate for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).   

Under the criteria in effect prior to September 26, 2003, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.   

The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis a 20 percent disability 
evaluation is warranted.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control a 
10 percent disability evaluation is warranted.   

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).  
General rating criteria for diseases of the peripheral nerves 
provide that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When involvement is wholly sensory, the rating should 
be for the mild, or, at most, the moderate degree.  Former 
Diagnostic Code 5295 has a maximum evaluation for lumbosacral 
strain.

After a review of the evidence, the Board notes that the 
veteran's recorded range of motion during VA examination in 
September 2003 and September 2005 are not consistent with a 
higher evaluation.  See 38 C.F.R. § 4.71a, Plate V (2006) 
(normal range of motion of the thoracolumbar spine are as 
follows:  flexion from 0 to 90 degrees; extension from 0 to 
90 degrees; lateral flexion from 0 to 30 degrees; and 
rotation fro 0 to 30 degrees).  Notably, the veteran's range 
of motion testing did not result in any pain, weakness, 
fatigue, or incoordination during the 2005 examination.  His 
functional impairment is no greater than his actual range of 
motion. 

While the veteran reported daily back pain in 2003, he denied 
any current pain during his 2005 examination.  In any event, 
the Board acknowledges that the veteran is competent to 
report pain.  He has been prescribed pain medication by 
professionals and has been administered and the Board accepts 
that he has pain. Nevertheless, at no time has he exhibited 
the functional equivalent of severe limitation of motion.  
Moreover, the veteran did not exhibit neurological or 
radicular symptoms. While the veteran's past medical records 
show the development of causaglia in his left lower extremity 
following an in-service automobile accident, the examiner 
found no residual neuropathy during the 2003 examination.  
Similarly, during examination in 2005, the veteran denied any 
pain or numbness in his legs and the veteran had normal motor 
skills with no muscle spasm or muscular atrophy.  In essence, 
the record uniformly shows that the veteran does not exhibit 
neurological symptoms.  Nevertheless, the Board has 
considered the veteran's reported symptoms at the worst for 
rating his disability.

Under the old rating criteria, a higher rating is not 
warranted.  As noted, at worst, the veteran demonstrated no 
more moderate functional impairment or moderate limitation of 
motion of the lumbar spine.  Despite his complaints of pain 
on motion, he did not exhibit the functional equivalent of 
severe limitation of motion of the lumbar spine.  Thus, a 
higher rating under Diagnostic Code 5292 is not warranted.  
The veteran has not exhibited at any time severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, or a loss of lateral motion 
with osteo-arthritic changes.  

Similarly, under the new rating criteria, a higher rating is 
not warranted.  The veteran has at no time exhibited forward 
flexion of the thoracolumbar spine of 30 degrees or less.  He 
does not have favorable ankylosis of the entire thoracolumbar 
spine.

The Board has considered DeLuca and acknowledges the 
veteran's reported difficulty with pain and numbness during 
examination in 2003.  However, even considering the veteran's 
complaints of pain, he does not exhibit the level of severity 
of impairment necessary to establish the level of impairment 
necessary for a higher evaluation under either the old or new 
version of the Rating Schedule.  Furthermore, the more recent 
examination in 2005 notes that his back disability did not 
interfere with his occupation or daily activities and there 
was no additional limitation due to flare-ups or repetitive 
use.  

Accordingly, the veteran does not meet the criteria for a 
rating in excess of 20 percent.  In reaching this decision, 
the Board has considered the doctrine of doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Lockjaw

In July 2003, the veteran sought VA medical treatment with 
complaints of pain in the right side of his face, 
temporomandibular joint, and ear.  He was subsequently 
examined by an oral surgeon who noted a maximum incisal 
opening (MIO) of 29 mm, left excursion of 5 mm, right 
excursion of 7 mm, and protrusion of 4 mm.  Auscultation with 
crepitus was noted bilaterally with no pops or clicks.  
Palpation was minimal in the right external auditory canal 
(EAC), tender over the right capsule, minimal over the right 
masseter, and negative over the left side.  Assessment was 
history of temporomandibular joint dysfunction and minimal 
capsular pain on the right temporomandibular joint (TMJ).
 
Subsequent MRI of the TMJ studies dated in August 2003 
revealed an unremarkable examination without evidence of 
displaced meniscus.  There was no abnormal fluid collection 
and the bone marrow was unremarkable.  The condyles were 
intact.  

The report of a September 2003 VA compensation and pension 
examination contains conflicting information regarding the 
range of inter-incisal motion as the examiner checked two 
boxes:  one noting motion limited to 20 mm and the other 
noting motion limited to 50 mm.  The examiner noted that the 
veteran had lateral excursion of -5 mm.  There was no bone 
loss of the mandible, maxilla, or hard palate.  It was noted 
that X-rays were within normal limits.  Pertinent diagnosis 
was mandibular hypomobility status post dental infection.  
There was no loss of teeth due to loss of substance of body 
of the maxilla or mandible.  

The veteran was afforded another dental examination in 
September 2005 conducted by the same oral surgeon that 
conducted the 2003 examination.  At that time, the veteran 
had limited inter-incisal range of motion to 30 mm with 
lateral excursion of -5 mm.  Again, there was no loss of 
mandible, maxilla, or hard palate.  Diagnosis was mandibular 
hypomobility.  

The veteran's residuals of lockjaw are currently rated as 20 
percent disabling pursuant to 38 C.F.R. § 4.150, Diagnostic 
Code 9905, pertaining to temporomandibular articulation.  
Under such Diagnostic Code, when the range of lateral 
excursion about the temporomandibular articulation is within 
0 to 4 millimeters  (mm) or when the range of inter-incisal 
motion about the temporomandibular articulation is from 31 to 
40 mm, a 10 percent rating is warranted; an inter-incisal 
range of 21 to 30 mm warrants a 20 percent rating is 
warranted; an inter-incisal range of 11 to 20 mm warrants a 
30 percent evaluation; and an inter-incisal range of zero to 
10 mm warrants a 40 percent evaluation.  Ratings for limited 
inter-incisal movement, however, may not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2006). 

As shown above, inter-incisal motion was limited to 29 mm in 
July 2003 and 30 mm in September 2005 these findings are 
consistent with the 20 percent disability rating currently 
assigned under Diagnostic Code 9905.  

The Board notes that the August 2003 examination contains 
conflicting information regarding the range of inter-incisal 
motion with the examining checking boxes noting both 
limitation to 20 mm and limitation to 50 mm.  Because of this 
ambiguity, the Board concludes that the August 2003 
examination is inadequate for rating purposes.  Thus, he 
Board has placed greater probative value on the July 2003 
treatment record and September 2005 examination report.  
These findings are consistent with each one another.  

The Board has considered DeLuca and acknowledges the 
veteran's reported difficulty with pain and tenderness in his 
jaw.  However, even considering the veteran's complaints of 
pain, he does not exhibit the level of severity of impairment 
necessary to establish the level of impairment necessary for 
a higher evaluation.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence does not show TMJ articulation 
limited to 20 millimeters or less.  Accordingly, the veteran 
does not meet the criteria for a rating in excess of 20 
percent.  In reaching this decision, the Board has considered 
the doctrine of doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Hearing Loss Disability

The veteran underwent a VA audiological examination in August 
2003.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
20
40
LEFT
10
10
15
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 percent in the left ear.  

The veteran was also afforded a VA audiological examination 
during a September 2003 VA compensation and pension 
examination.   Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
20
40
LEFT
10
10
15
35

Average pure tone threshold was 21 hertz in the right ear and 
18 hertz in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 92 
percent in the left ear.  The VA examiner, after reviewing 
the audiological test results, noted that the findings 
revealed essentially normal audiometric thresholds in the 
left ear and a mixed hearing loss on the right side with a 
significant high frequency sensorineural component.  It was 
felt that the veteran's current right minimal mixed hearing 
loss was probably very early otosclerosis.  
A May 2004 statement from Dr. Chung-Sen Hsu, a private ENT, 
notes that the veteran reported a history of decreased 
hearing and popping and pain in his jaw.  The veteran was 
noted to have bilateral mild sensory neural hearing loss, 
worse in the right.  

The veteran was also afforded a VA compensation examination 
in September 2005.  The examiner noted that he had conducted 
the prior examination in September 2003 and there were no 
significant changes since that examination.  It was opined 
that the veteran's current employment and social and daily 
activity functioning should not be adversely affected by his 
hearing loss.  

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
20
30
LEFT
10
10
20
25

Average pure tone threshold was 18 hertz in the right ear and 
16 hertz in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in each ear. 

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.85 (f) provides that if the impaired hearing is service 
connected for only one hear, in order to determine the 
percentage evaluation from Table VII, the non-service 
connected ear will be assigned a Roman Numeral designation of 
I.  However 38 U.S.C.A. § 1160 provides that where a veteran 
has suffered deafness compensable to a degree of 10 percent 
or more in one ear as a result of service connected 
disability and deafness in the other ear as the result of 
non-service connected disability not the result of the 
veteran's own willful misconduct, the veteran will be 
assigned an evaluation as if the combination of disabilities 
were the result of service-connected disability. 

In this case, the Board has applied the criteria used for 
evaluating hearing loss to the findings from the hearing 
evaluations conducted in August 2003 and September 2003.  
These audiological evaluations revealed average pure tone 
thresholds of 20 and 21 dBs in the right ear with speech 
discrimination ability of 92 and 88 percent, respectively.  
These findings correspond to Level I hearing acuity.  Since 
the left ear is not service connected, it is assigned a Roman 
Numeral I.  The point of intersection on Table VII of the 
Rating Schedule for Level I hearing in both ears, which is 
used to arrive at the overall percentage of disability for 
bilateral hearing loss, reflects that this level of hearing 
loss in fact warrants a noncompensable evaluation.  The 
record also establishes that the veteran does not have an 
exception pattern of hearing impairment.  None of the test 
frequencies is above 55 decibels or 70 decibels.  The Board 
notes that the provisions of 38 U.S.C.A. § 1160 are not for 
application as the veteran's service-connected right ear 
hearing loss disability is non compensable.

The objective clinical evidence does not support a 
compensable schedular evaluation for hearing loss in the 
right ear.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for right ear hearing loss disability.  
The benefit sought on appeal is denied.


Hemorrhoids

During VA examination in September 2003, the veteran reported 
a history of external hemorrhoids that were originally 
diagnosed during active service.  He denied any surgery.  He 
reported hemorrhoidal flare-ups approximately every 5 to 6 
months.  He did not use anything and denied any current 
complaints.  Physical examination revealed no hemorrhoids.  
Pertinent diagnosis was external hemorrhoids, non-active on 
this examination.

Similar findings were noted during VA examination in 
September 2005.  At that time, the veteran reported that his 
last hemorrhoid flare-up was two years ago.  He used no 
creams or medications since that time.  He denied any rectal 
pain, rectal itch, or bright red blood in his stools.  

Under Diagnostic Code 7336, a 0 percent evaluation is 
warranted for mild or moderate hemorrhoids, internal or 
external.  A 10 percent evaluation is assigned in cases of 
large or thrombotic and irreducible hemorrhoids, with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent evaluation is assigned in cases of persistent 
bleeding and secondary anemia, or with fissures.

The veteran's hemorrhoids are currently rated as 0 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic code 7336.  
Thus, to warrant a higher evaluation there must be large 
hemorrhoids or thrombotic hemorrhoids that are irreducible, 
with excessive redundant tissue evidencing frequent 
recurrences.

After reviewing the record, the Board finds a higher 
evaluation is not warranted.  As shown above, VA examination 
in September 2003 revealed no hemorrhoids.  At that time, the 
veteran denied any current complaints.  Similarly, during 
examination in September 2005, he reported that he had not 
had a flare-up of his hemorrhoids in two years and denied any 
recent treatment or medication.

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The most probative evidence establishes 
that the veteran's hemorrhoids are not large or thrombotic or 
irreducible and that there have not been frequent 
recurrences.  Rather, current VA examination shows that the 
veteran does not currently have hemorrhoids with no reports 
of current symptoms such as pain, itching, or blood.  This 
objective evidence, prepared by a skilled professional, is 
far more probative than the veteran's unsupported lay 
statements.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  The preponderance of the evidence 
is against a compensable disability evaluation.  Thus, there 
is no doubt to be resolved.  Consequently, the benefit sought 
on appeal is denied.



ORDER

A rating in excess of 20 percent for lumbosacral strain with 
history of left lower extremity neuropathy is denied.

A rating in excess of 20 percent for residuals of lockjaw is 
denied. 

A compensable rating for a hearing loss disability is denied.

A compensable rating for hemorrhoids is denied.


REMAND

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§§ 19.37, 20.1304(c) (2006). 

The Board notes that additional treatment records have been 
associated with the claims folder that were not of record 
when the supplemental statement of the case was issued in 
December 2005.  Specifically, VA treatment records from 
February 2006 to October 2006 show complaints of skin 
problems and wrist pain and include findings or EMG/NCV 
studies performed in March 2006.  These records are relevant 
ascertaining the current severity of the veteran's service-
connected left wrist and skin disabilities.  In addition, the 
recently obtained VA medical records contain various blood 
pressure readings.  This information is relevant in 
ascertaining the current severity of the veteran's service-
connected hypertension.  

The record does not reflect that the veteran has waived RO 
consideration of the additional evidence received since the 
December 2005 Supplemental Statement of the Case.  Thus, 
remand is required for RO consideration of this evidence in 
the first instance.  

Also, VCAA-compliant notice has not been issued for the 
veteran's claim to reopen.  While the RO provided some notice 
of the applicable laws concerning the veteran's claim to 
reopen.  It did not provide notice of what constitutes 
material evidence with respect to the claim for vision 
disability.  What constitutes "material evidence" depends 
on the basis the claim was previously denied.  Failure to 
provide notice of what constitutes "material evidence" is 
prejudicial to the appellant because it is a failure to 
provide him notice of a key element in substantiating his 
claim to reopen and effectively deprives him an opportunity 
to participate in the adjudication process.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Accordingly, remand is 
required so that the RO may issue the appellant a VCAA-
compliant notice on the claim to reopen for service 
connection for vision problems.
  
In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, DC, for 
the following actions:

1.  In the case of the claim to reopen 
for vision problems, previously claimed 
as glaucoma, the RO should provide a 
VCAA-compliant notice letter to the 
veteran that includes (A) notice of what 
constitutes "new and material evidence" 
under the applicable laws and 
regulations, and (B) after examining the 
basis for the prior denial, a description 
of the evidence necessary to substantiate 
that missing key element(s) to establish 
entitlement for service connection.  The 
notice should address each content 
element, including notice of the rating 
criteria and the effective date of an 
award, to the appellant.  

2.  Thereafter, RO should readjudicate 
the issues remaining on appeal with 
consideration of the evidence received 
since the issuance of the December 2005 
supplemental statement of the case. 

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








        



 Department of Veterans Affairs


